Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 2, line 3, filed 13 June 2022, with respect to the rejection of Claims 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by Rinker (United States Patent Publication No. US 2010/0304284 A1), hereinafter Rinker; and Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable by Kamimura et al. (United States Patent Publication No. US 2008/0085468 A1), hereinafter Kamimura, and in further view of Rinker; have been fully considered but they are not persuasive. Applicant argues the salt represented by formula (I) of the present application is not taught by Rinker. To wit, Applicant argues that while Rinker may teach a protonated carboxylic acid alternative form of the salt of formula (I), referred by applicant as having formula (I-a), the present application’s treatment of said protonated carboxylic acid form with -O3S—CF3 results in the salt of formula (I), but Rinker does not teach the same or a similar treatment/deprotonation. However, the cited paragraphs of Rinker teaching the salt of formula (I), i.e. (Paragraphs [0032-0048]) as well as Claim 17, similarly teach an anion, therein denoted by ZA, paired with the protonated carboxylic acid alternative form of the salt of formula (I), referred by applicant as having formula (I-a), of:

    PNG
    media_image1.png
    403
    736
    media_image1.png
    Greyscale

i.e. the same anionic moiety taught by the present application as deprotonating the protonated carboxylic acid alternative form of the salt of formula (I) of the present application, referred by Applicant as having formula (I-a), and thus resulting in the salt of formula (I) of the present application. MPEP § 2112(I) states: “’[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.’ Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).” Also, MPEP § 2112(II) states: “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).” Herein, while Rinker does not explicitly teach the deprotonation of the protonated carboxylic acid alternative form of the salt of formula (I) of the present application, referred by Applicant as having formula (I-a), the use of -O3S—CF3 as an anion, to say nothing of the other proposed anions, would inherently deprotonate the protonated carboxylic acid alternative form of the salt of formula (I) of the present application, referred by Applicant as having formula (I-a), even if Rinker does not teach said process. Thus, the rejections of record are maintained.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
4.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rinker (United States Patent Publication No. US 2010/0304284 A1), hereinafter Rinker.
6.	Regarding Claims 1-2, Rinker teaches (Paragraphs [0032-0048]) a salt represented by formula (I) of the instant application, therein, for example, formula (IV) wherein R103 is -O- or -S-, R108 is a benzene ring, R111 is (CO)OR109, and R109 is H. Rinker teaches (Paragraphs [0032-0048]) a quencher comprising the salt. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
8.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable by Kamimura et al. (United States Patent Publication No. US 2008/0085468 A1), hereinafter Kamimura, and in further view of Rinker (United States Patent Publication No. US 2010/0304284A1), hereinafter Rinker.
10.	Regarding Claims 3-8, Kamimura teaches (Paragraphs [0045-0223]) a resin including a structural unit having an acid-labile group. Kamimura teaches (Paragraphs [0224-0255]) an acid generator. Kamimura teaches (Paragraphs [0045-0223]) the resin including a structural unit having an acid-labile group includes at least one selected from the group consisting of a structural unit represented by formula (a1-1) of the instant application and a structural unit represented by formula (a1-2) of the instant application. Kamimura teaches (Paragraphs [0045-0223]) the resin including a structural unit having an acid-labile group includes a structural unit represented by formula (a2-A) of the instant application. Kamimura teaches (Paragraphs [0224-0255]) the acid generator includes a salt represented by formula (B1) of the instant application. Kamimura teaches (Paragraphs [0224-0255]) a salt generating an acid having an acidity lower than that of an acid generated from the acid generator. Kamimura teaches (Paragraphs [0372-0380]) a step of applying the resist composition on a substrate. Kamimura teaches (Paragraphs [0372-0380]) a step of drying the applied composition to form a composition layer. Kamimura teaches (Paragraphs [0372-0380]) a step of exposing the composition layer. Kamimura teaches (Paragraphs [0372-0380]) a step of heating the exposed composition layer. Kamimura teaches (Paragraphs [0372-0380]) a step of developing the heated composition layer.
11.	However, Kamimura fails to explicitly teach a salt represented by formula (I) of the instant application and a quencher comprising the salt.
12.	Rinker teaches (Paragraphs [0032-0048]) a salt represented by formula (I) of the instant application, therein, for example, formula (IV) wherein R103 is -O- or -S-, R108 is a benzene ring, R111 is (CO)OR109, and R109 is H. Rinker teaches (Paragraphs [0032-0048]) a quencher comprising the salt. 
Rinker teaches (Paragraph [0001-0007]) a salt represented by formula (I) of the instant application exhibits an improved photocure response.
13.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamimura to incorporate the teachings of Rinker to utilize a salt represented by formula (I) of the instant application and a quencher comprising the salt. Doing so would result in improved an improved photocure response, as recognized by Rinker.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
15.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
16.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        09/30/2022